        Case 2:17-cv-05114-MMB Document 173 Filed 11/05/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALEXANDRE PELLETIER, Individually CIVIL ACTION
 and On Behalf of All Others Similarly
 Situated,                             NO. 17-cv-5114

        v.

 ENDO INTERNATIONAL PLC, RAJIV
 KANISHKA LIYANAARCHCHIE DE
 SILVA, SUKETU P. UPADHYAY, AND
 PAUL V. CAMPANELLI

                                            ORDER

       Presently pending is a Motion by Lead Plaintiff to Challenge Third-Party A.B. Data, Ltd.’s

Highly Confidential Designation . . . (ECF 138).

       Upon review of the papers, some of which are redacted, the Court will have a recorded

telephone conference with counsel for Third-Party A.B. Data as well as the parties on Wednesday,

November 18, 2020 at 2:00 P.M. Counsel for plaintiff will initiate the telephone conference and,

when all counsel are on the line, call Chambers at 267-299-7520.

       Initially, the Court reminds counsel that when filing motions with attached exhibits,

counsel must submit to Chambers, by mail or hand delivery, unredacted paper copies of the

document with exhibits bound and tabbed, which has not been done as to this pending Motion but

shall be completed promptly.

       Counsel should be prepared to answer the following questions during the conference call.

       1.     Plaintiff asserts that it needs this information “to correct factual misstatements in a

state court appeal [Pennsylvania Superior Court].” What factual misstatements have allegedly

been made and by which party or parties?

       2.     What evidence does plaintiff have that these statements are incorrect?
           Case 2:17-cv-05114-MMB Document 173 Filed 11/05/20 Page 2 of 2




          3.        Why are these statements material to this case?

          4.        If the alleged misstatements may be material in the state court appeal, why doesn’t

plaintiff move in the Superior Court to challenge what took place in the Court of Common Pleas

of Chester County?

          5.        What confidentiality interests do the parties (including A.B. Data) have in this

information that would be injured by releasing it to the state courts?

          6.        Why should the Court rule in this matter if it may be viewed as contrary to the

decisions of the Court of Common Pleas of Chester County denying plaintiff’s motion to

intervene?

          7.        What authority is there for this Court to order a third party to produce documents

to the plaintiffs, for use in another case pending in a different court, in which the plaintiff’s effort

to intervene was denied by the Court of Common Pleas of Chester County?

          8.        What expenses, including attorney’s fees, would A.B. Data incur in relation to this

motion and is plaintiff prepared to reimburse A.B. Data?



                                                                         BY THIS COURT:

                                                                         s/ Michael M. Baylson

Dated: 11/5/2020                                                         ______________________________
                                                                         MICHAEL M. BAYLSON
                                                                         United States District Court Judge
O:\CIVIL 17\17-5114 Pelletier v Endo Intl\17cv5114 Order 11042020.docx




                                                                         2
